Mr. Justice Cooks, dissenting: I am of the opinion that the words “tax rate” and .the word “amount” were used interchangeably in sections 50 and 56 of the Road and Bridge act, and therefore that the rate is definitely fixed and determined at the meeting provided for in section 50 by fixing the amount of money required to be raised, and that the amount is definitely fixed at the meeting provided for in section 56 by fixing an amount in dollars or by fixing a rate per cent that will produce the desired amount. This is to my mind the most reasonable construction to put upon the use of these words in the act, as the effect is precisely the same whether the commissioners name a rate per cent or an exact amount. It is inconceivable to me that the legislature meant to furnish another technicality for the use of large corporations in escaping the payment of their taxes.